SULLIVAN, Chief Judge
(dissenting):
It is well established that Fed.R.Crim.P. 29.1 was designed to give the defendant a chance to respond to the Government’s case and argument in an informed manner. United States v. Byrd, 834 F.2d 145, 147 (8th Cir.1987); United States v. Sarmiento, 744 F.2d 755, 766 (11th Cir.1984); United States v. Taylor, 728 F.2d 930, 936 (7th Cir.1984). I conclude that RCM 1001(a)(1), Manual for Courts-Martial, United States, 1984, is similarly designed, so the military judge’s ruling here was error.
To know what your opponent says and to get the last word in before a factfinder is important. As the English poet Frances Quarles said: *483Epigram. Respice Finem, Circa 1635, quoted in the Oxford Dictionary of Quotations 533 # 16 (A. Partington 4th ed. 1992).
*482Judge not the play before the play is done: Her plot hath many changes; every day Speaks a néw scene; the last act crowns the play.
*483Justice really is fairness. The last opportunity to shape the argument, according to my understanding of RCM 1001 and-Fed. R.Crim.P. 29.1, should belong to the defense. Here the Government was given the last opportunity with no good reason stated on the record. The defense closing should be an informed one after the defense hears the main government argument. It is mere speculation to say that defense counsel’s closing argument would have been the same if the proper order had been adhered to in this trial. This is particularly so in light of trial counsel’s introduction of new matter, i.e., Aft-Force policy, during closing argument. Moreover, the substance of trial counsel’s argument was challenged on appeal to the Court of Military Review by appellant as being improper.
I would reverse the decision below as to sentence and give appellant a fair sentencing hearing this time.